                                                                            FILED
                 IN THE UNITED STATES DISTRICT COURT                          NOV 2 6 2018
                     FOR THE DISTRICT OF MONTANA
                                                                           Clerk, U.S District Court
                          MISSOULA DIVISION                                  District Of Montana
                                                                                   Missoula


                                                         CV 17-35-M-DWM
 AVIATION ALLIANCE INSURANCE
 RISK RETENTION GROUP, INC.,

                     Plaintiff,                                    ORDER
       v.

 POLARIS ENTERPRISE GROUP,
 INC., a Delaware corporation,
 CAMERON R. CREBS, and RICK
 CREBS,

                     Defendants.


     The parties having filed a stipulation for dismissal pursuant to Rule 41(a),

            IT IS ORDERED that the above-captioned cause is DISMISSED

WITH PREJUDICE, each party to pay its own costs. All pending motions are

MOOT and all deadlines are VACATED.

            DATED this %          ~ay ofNovember, 2018.

                                          QjpJ)/
                                            Donald W. Molloy, District Judge
                                            United S( tes District Court
                                                       '--.....)
